Citation Nr: 0411743	
Decision Date: 05/05/04    Archive Date: 05/14/04

DOCKET NO.  03-12 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Basic eligibility to receive Department of Veterans Affairs 
nonservice-connected death pension.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant's Mother



ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The veteran, who had active service in the United States Army 
from July 1961 to July 1963, died in March 2002.  The 
appellant is the veteran's surviving spouse.  This matter 
comes before the Board of Veterans' Appeals (Board) on appeal 
from a November 2002 determination of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Little Rock, 
Arkansas in which the appellant's eligibility to nonservice-
connected death pension benefits was denied on the basis that 
the veteran had no qualifying wartime service.

In November 2003, a hearing before the Board was held at the 
RO before the undersigned Veterans Law Judge.  See 
38 U.S.C.A. § 7102(b).  The appellant's mother provided the 
only testimony at the hearing.  A transcript of that hearing 
has been associated with the claims file.


FINDINGS OF FACT

1.  The veteran's Report of Discharge (DD Form 214) certified 
that his active military service extended from July 1961 to 
July 1963.

2.  The veteran's Report of Discharge (DD Form 214) certified 
that his active military service did not include service in 
the Republic of Vietnam; he had no overseas service.

3.  The veteran had no qualifying military service during a 
period of war.


CONCLUSION OF LAW

The criteria for entitlement to basic eligibility for 
nonservice-connected death pension benefits have not been 
met.  38 U.S.C.A. §§ 101, 1501, 1521, 1541 (West 2002); 
38 C.F.R. §§ 3.1, 3.2, 3.3, 3.314 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The evidence of record includes a copy of the veteran's DD 
Form 214 (Armed Forces of the United States Report of 
Transfer or Discharge) that shows that he had honorable 
active military service from July 1961 to July 1963.  The 
remaining reserve obligation was shown to expire in July 
1967.  

Review of the evidence of record also reveals that the 
veteran submitted a VA Form 21-526, Application for Pension, 
in June 1970.  The veteran was notified in July 1970 that 
since his service was during peacetime and not wartime, his 
claim for nonservice-connected pension was denied.

I.  Eligibility for Death Pension Benefits

A surviving spouse of a veteran who served in active military 
service during a period of war is eligible for a death 
pension.  38 U.S.C.A. §§ 1521(j), 1541; 38 C.F.R. § 3.3.  The 
appellant, the veteran's surviving spouse, is seeking a death 
pension based on the veteran's service.

The term "veteran" is defined by law as a person who served 
in the active military, naval, or air service, and who was 
discharged or released therefrom under conditions other than 
dishonorable.  38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).  It 
is not disputed that the appellant's deceased husband was a 
veteran who had honorable active military service.


The term "period of war" is also defined by law and 
includes the Vietnam era which means the period from February 
28, 1961, through May 7, 1975, for veterans who served in the 
Republic of Vietnam.  38 U.S.C.A. § 101(11); 38 C.F.R. 
§ 3.314.  Additionally, for veterans who served in all other 
areas, the Vietnam era is defined as beginning on August 5, 
1964, through May 7, 1975.  38 U.S.C.A. § 101(29); 38 C.F.R. 
§ 3.2(f).  The veteran in this case served on active duty 
from July 1961 to July 1963, and he had no overseas duty.  
Because the veteran's active duty was not in the Republic of 
Vietnam, but stateside, he does not qualify as a wartime 
service veteran in the Vietnam era.  

Furthermore, it has not been shown that the veteran ever had 
any actual reserve duty following his separation from active 
duty.  The veteran's active duty ended in July 1963, and his 
remaining reserve obligation expired in July 1967.  
Applicable law requires that a veteran must be on active duty 
status, which means full-time duty in the Armed Forces, other 
than active duty for training.  See 38 U.S.C.A. § 101(21).  
Being in the reserve is not active duty and as such does not 
qualify the veteran's time from July 1963 to July 1967 for 
consideration as wartime service.  Therefore, the appellant 
is not entitled by law to a death pension, based on the 
veteran's lack of wartime service.

Accordingly, as the veteran did not have verified wartime 
service, the basic eligibility requirements for establishing 
entitlement to VA nonservice-connected death pension benefits 
have not been met, and there is no authority in the law for 
award of such benefits without such service.  Thus, the 
appellant's claim fails due to a lack of entitlement under 
the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(where the law and not the evidence is dispositive, the 
appeal to the Board is terminated).  The appellant's claim 
for a death pension based on wartime service lacks legal 
merit and entitlement under the law and therefore, her claim 
for death pension must be denied.

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law and VA issued regulations 
implementing the VCAA.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2003).  Nevertheless, as the Board 
finds that this claim must be denied as a matter of law, 
there is no reasonable possibility that further assistance 
would aid the appellant in substantiating her claim.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist her in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).


ORDER

The claim for basic eligibility for non-service-connected 
death pension is denied.



		
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



